Citation Nr: 1018600	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  05-33 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for disability of the left 
eye due to facial trauma claimed defective visual acuity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from September 
1962 to September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied a claim 
for service connection for "loss of vision, left eye, due to 
facial injury."  

In June 2007, the Veteran testified before the undersigned at 
a Board Videoconference hearing.  A transcript has been 
associated with the file.  

In August 2007 and April 2009, the Board remanded this claim 
for further development.  

In February 2010, the Veteran submitted additional evidence 
without a waiver from the RO.  Given the favorable outcome of 
the Veteran's appeal, the Board finds the statements are not 
necessary to consider in order to adjudicate the claim.  
Proceeding with the claim without a remand to the RO is not 
prejudicial to the Veteran.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, 
epiretinal membrane of the left eye is related to facial 
trauma during active military service.  


CONCLUSION OF LAW

Epiretinal membrane of the left eye was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist  

Without deciding whether the notice and development 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied for the Veteran's claim for 
service connection for an eye disability, the Board concludes 
that the law does not preclude it from adjudicating this 
portion of the Veteran's claim.  The Board is taking action 
favorable to the Veteran by granting service connection for 
mild epiretinal membrane of the left eye.  A decision at this 
point poses no risk of prejudice to the Veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The agency of original 
jurisdiction (AOJ) will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  See, Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).  

In adjudicating this claim, the Board must first assess the 
competence and then the credibility of the Veteran.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), the United 
States Court of Appeals for Veterans Claims (Court), citing 
Layno v. Brown, 6 Vet. App. 465, 469 (1994), emphasized that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witnesses personal knowledge.  See also 38 C.F.R. 
§ 3.159(a)(2) (2009) (Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person).  The Board is charged with the 
duty to assess the credibility and weight given to evidence.  
See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  

For eye disability claims, it is important to note that 
refractive error is not generally a disease or injury within 
the meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c); 4.9 (2009).  Congenital and 
developmental defects are also in this category.  Id.  The 
exception is if the evidence shows that refractive error was 
subject to a superimposed disease or injury during military 
service that resulted in increased disability.  See 
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  As hyperopia and 
presbyopia are refractive errors, those conditions are not a 
"disease" or "injury" for the purposes of service 
connection.  See McNeely v. Principi, 3 Vet. App. 357, 364 
(1992); Parker v. Derwinski, 1 Vet. App. 522 (1991).  

When the claim is in equipoise, the reasonable doubt rule is 
for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009).  

III. Analysis

The Veteran contended in his March 2004 claim that he had 
impaired vision from a "dislodged left eye."  He stated he 
had loss of vision in the left eye "secondary to the 
fracture and dislocation of the eye."  In a May 2004 
statement, he related he had been struck in the face in 
service with small sharp shovel.  He said he lost a lot of 
vision in his left eye where the shovel struck him.  

In his October 2004 notice of disagreement, the Veteran 
stated that his eye popped out of his socket and it was lying 
on his cheek.  He held it in his hand with a towel while he 
was rushed to the hospital.  In his September 2005 appeal, he 
said he lost most of his sight in his left eye due to injury.  

At the June 2007 Board hearing, the Veteran stated he became 
cross-eyed or had double vision after the incident.  
(Transcript, p 15.)  The Veteran currently had cataracts and 
wore glasses.  (Transcript, p 17.)  In the military, he wore 
glasses for farsightedness; without glasses both eyes become 
blurry.  Id.  In April 2009, the Veteran said he couldn't see 
for two weeks after the incident.  

A September 1962 service treatment ophthalmology record 
showed the Veteran had hypermetropia, or hyperopia 
(farsightedness) and heterotropia or strabismus of the left 
eye (Strabismus is defined by Dorland's Illustrated Medical 
Dictionary, p 1803 (31st ed. 2007), as a deviation of the eye 
which the patient cannot overcome).  

A June 1963 clinical record cover sheet shows the Veteran 
experienced facial trauma when he was hit accidently hit by 
another man with a shovel.  He had a simple fracture of the 
left zygoma and skin would without artery or nerve 
involvement.  He also had a defection of the nasal septum and 
traumatic hematoma.  The narrative summary stated that the 
Veteran was "horsing around" in the barracks and was 
accidentally struck with an entrenching tool.  His eyes were 
otherwise normal.  The record notes that the Veteran had an 
ophthalmology consultation and the ophthalmologist felt that 
the Veteran had no particular eye pathology.  The fracture of 
the infraorbital rim did not warrant surgical reduction.  
After fifteen days or so, his eye was largely cleared.  A 
record dated June 5, 1963 shows the Veteran had 20/20 vision.  

In July 1964, a service treatment record shows the Veteran 
complained of a foreign object in his right eye.  No foreign 
body was found.  An October 1964 ophthalmology record showed 
the Veteran mentioned he had a "mole" in one eye.  The 
diagnosis was compound hyperopic astigmia.  A December 1964 
ophthalmology record states that the Veteran again related he 
was examined in June 1963 and told he had a "mole" in an 
eye.  He said he was told this should be checked yearly.  He 
had no complaints.  His pupils were dilated and a nevus of 
the left eye was seen.  It was within normal limits.  It was 
recommended that he get this rechecked yearly.  At 
separation, in August 1965, the Veteran reported no eye 
trouble.  He mentioned his operation due to the facial 
trauma.  

The Veteran was given a VA examination in July 2004.  No 
claim file was available.  The Veteran was to be examined for 
visual loss of the left eye after being struck with an 
intrenching tool in 1963.  The Veteran complained of loss of 
visual acuity that was sudden after being hit in the face in 
an altercation in 1963.  He stated that it crushed his 
periorbital bone and, at the time, they had to "put his eye 
back in."  He was hospitalized and said that after the bone 
healed he never regained good vision in his left eye.  

At the time, he reported no double vision, foreign body 
sensation, discharge, tearing, flashes or floaters.  He 
reported an intermittent headache type pain in his left eye.  
He denied a history of laser surgery to the periorbital bone.  
He was unaware of any glaucoma, macular degeneration, or 
retinal detachment in his eye.  He denied a history of 
strabismus or amblyopia as a child.  

Physical examination showed the Veteran's visual acuity was 
corrected.  Refractive error was noted in the left eye.  
There were no defects of the pupils.  Due to the claim of low 
vision in the left eye, a visual field test was run.  For the 
right eye, a full visual field was found and associated with 
good central visual acuity.  For the left eye, good 
cooperation was found with fixation and reliability.  The 
left eye showed a relatively full peripheral field.  The 
examiner noted the Veteran initially saw the target, and then 
denied seeing the target again from any direction.  The 
examiner said it was irregular to see the central target 
peripherally, but then deny seeing it centrally.  

Intraocular lenses showed early nuclear sclerotic cataract 
changes of both eyes.  The rest of the examination was 
normal.  

The assessment was a history of visual loss of the left eye 
due to blunt trauma in 1963.  The examiner explained that the 
cataracts found were appropriate for the Veteran's age.  The 
examiner opined: 

Certainly, this patient does have some periocular 
scars which look like postsurgical although this 
looks like an acceptable repair of the periocular 
area.  There are absolutely no ocular findings to 
suggest there is injury to the globe or the optic 
nerve.  There are no corneal scars, there is no 
muscle restriction or problems with motility, his 
left nerve is healthy, and his optic nerve shows 
no pallor that would indicate damage.  

The examiner said it was possible for a person to have 
central visual loss from an occipital injury; the injury 
could cause a central scotoma.  In the Veteran's case, a 
central scotoma was not mapped out on the Goldman visual 
field.  The examiner also said a computed tomography (CT) 
scan or a magnetic resonance imaging (MRI) would show damage 
to the nerves behind the globe, but then this would not fit 
the Veteran's description of the injury being interior.  The 
examiner explained that if the injury to the optic nerve was 
interior to the chiasm, he would have lost optic nerve power 
after these many years of the damage and, as mentioned above, 
there were no signs of damage to the optic nerve.  

An April 2006 Social Security Assessment (SSA) functional 
capacity assessment showed no visual limitations established.  
A disability examination by Dr. Mehrotra (from the same 
month) showed the Veteran did not complain of any eye 
problems.  An examination of the eyes revealed that the 
visual field was normal.  The Veteran had refractive error 
corrected with glasses.  

A June 2006 private CT scan was unremarkable.  A December 
2006 record from Dr. Vassallo showed the Veteran stated his 
vision was worse.  Tearing was noted.  His past ocular 
history was deemed unremarkable.  He was diagnosed with 
incipient cataracts, tear film insufficiency, not otherwise 
specified and a vitreous opacity floater.  

A March 2008 VA examination shows the Veteran's claims file 
was reviewed.  The June 1963 incident was noted.  The Veteran 
now reported double vision and occasional flashes.  His 
symptoms included pain, crusting and watering.  Vision was 
corrected to 20/20 in the right eye but corrected to 20/40 in 
the left eye (far vision was also plus 1).  He was 
presbyopic.  He had no visual field defect.  He had a lens 
abnormality in that he had a cataract with vacuoles, the left 
eye more so than the right.  Fundoscopic and slit lamp 
examinations were normal.  The Veteran reported that he had 
worked as a painting contractor and had retired due to other 
medical problems.  

The Veteran had several eye diagnoses.  Cortical vacuoles or 
cataracts of the left eye were less likely than not related 
to service (specifically, to the alleged trauma).  Medical 
literature review, medical record review, and clinical 
experience led the examiner to this conclusion.  The examiner 
also cited to the fact that there were cataracts in both 
eyes, not just the left, and noted that according to a June 
5, 1963 service treatment record, the Veteran had 20/20 
vision.  

The Veteran also had monocular diplopia of the left eye.  
This was less likely than not to be related to service.  
Diplopia was explained by central cortical vacuoles in the 
lens; as explained above, this was not likely to be related 
to injury.  

The final diagnosis was mild epiretinal membrane of the left 
eye.  Epiretinal membrane was not visually significant in the 
left eye.  It had a mild effect on recreation and driving.  
The examiner stated he could not resolve "without mere 
speculation" whether the epiretinal membrane was related to 
the in-service injury.  The reason was because epiretinal 
membrane could develop after any minimal trauma or without 
trauma at all.  "Without the means to differentiate between 
the causes, it would be speculative to report the etiology 
condition."  

In May 2008, a record from Dr. Mudra noted that the Veteran 
has cataracts.  Also written on the record is: "Decreased 
visual acuity secondary to trauma?"  A June 2008 CT scan of 
the head showed calcific density was noted, but was of 
uncertain clinical significance and likely represented old 
ischemic change.  Otherwise, the scan was negative.  

An August 2008 VA eye appointment record showed an assessment 
of left intermittent esotropia with mild strabismic 
amblyopia.  This was longstanding and not symptomatic unless 
the Veteran was very tired.  A history of trauma to the left 
eye was noted without clear residual damage.  

The Board finds that service connection is warranted for 
epiretinal membrane of the left eye.  The March 2008 VA 
examiner explained that medical science could not show for 
certain if epiretinal membrane of the left eye was related to 
facial trauma.  It is clear that the Veteran did experience 
facial trauma around the left eye while in service and the 
circumstances of service are to be considered in claims for 
service connection.  38 U.S.C.A. § 1154(a) (West 2002).  The 
Veteran has claimed eye symptoms since the injury in service 
and the examiner, who was aware that pertinent disability was 
not identified until many years post service, has indicated 
that the epiretinal membrane could be caused by ocular 
trauma.  There is no other reliable evidence in the file that 
speaks to this issue.  As a result, the Board finds the claim 
is in equipoise, resolves doubt in favor of the Veteran and 
finds mild epiretinal membrane of the left eye related to 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In granting service connection for epiretinal membrane, the 
Board makes clear that no other eye disability has been shown 
to be related to service.  There is no optic nerve damage or 
scotoma, as discussed in the July 2004 VA examination report.  
Cortical vacuoles or cataracts and monocular diplopia, as 
discussed in the March 2008 VA examination report, were ruled 
out as being related to service.  Tear film insufficiency, as 
noted by Dr. Vassallo in December 2006, and intermittent 
esotropia with mild strabismic amblyopia, noted at the August 
2008 VA eye appointment, were not found to be associated with 
service even after the Veteran's facial trauma history was 
noted.  As discussed above, refractive error (including 
hyperopia and presbyopia) are not diseases or injuries for 
the purpose of service connection.  McNeely, 3 Vet. App. at 
364; Parker, 1 Vet. App. 522.  




ORDER

Service connection for epiretinal membrane of the left eye is 
allowed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


